SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

766
KA 10-01946
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANTHONY J. LAWRENCE, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered June 4, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the second
degree, assault in the first degree, burglary in the first degree,
criminal use of a firearm in the first degree, criminal possession of
a weapon in the second degree and endangering the welfare of a child
(three counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, attempted murder in the second
degree (Penal Law §§ 110.00, 125.25 [1]). Defendant contends that the
factual allocution raised significant doubt with respect to his intent
to kill and, therefore, his plea was not knowingly, voluntarily, and
intelligently entered. Although that contention survives defendant’s
waiver of the right to appeal, defendant failed to preserve his
contention for our review by failing to move to withdraw his guilty
plea or to vacate the judgment of conviction on that ground (see
People v McKeon, 78 AD3d 1617, 1618, lv denied 16 NY3d 799). “This is
not one of those rare cases ‘where the defendant’s recitation of the
facts underlying the crime[s] pleaded to clearly casts significant
doubt upon the defendant’s guilt or otherwise calls into question the
voluntariness of the plea[]’ to obviate the preservation requirement”
(People v Rodriguez, 17 AD3d 1127, 1129, lv denied 5 NY3d 768, quoting
People v Lopez, 71 NY2d 662, 666). Here, although defendant’s initial
statements cast doubt on his intent to kill, Supreme Court engaged in
the requisite additional inquiry, which established defendant’s intent
to kill (see Lopez, 71 NY2d at 666). In light of our decision, we do
not address defendant’s remaining contention premised upon reversal of
                                 -2-                  766
                                                KA 10-01946

the conviction of attempted murder.




Entered:   June 20, 2014               Frances E. Cafarell
                                       Clerk of the Court